

113 S1540 IS: To amend title 38, United States Code, to include contracts and grants for residential care for veterans in the exception to the requirement that the Federal Government recover a portion of the value of certain projects.
U.S. Senate
2013-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1540IN THE SENATE OF THE UNITED STATESSeptember 24, 2013Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to include
		  contracts and grants for residential care for veterans in the exception to the
		  requirement that the Federal Government recover a portion of the value of
		  certain projects.1.Inclusion of contracts and
			 grants for residential care for veterans in exception to certain recapture
			 requirementsSection 8136(b)
			 of title 38, United States Code, is amended by inserting , or the
			 provision by the Secretary of a contract or grant for residential care for
			 veterans, after outpatient clinic.